Citation Nr: 1729319	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-32 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran & his Wife


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The probative evidence of record is against a finding that the Veteran has PTSD related to an in-service event; the Veteran did not serve in combat and the diagnosis of PTSD of record is not based on a verified in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/5).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In adjudicating a claim, the Board must assess the competence and credibility of the evidence, to include statements made by the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   In this case, the Veteran is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   

In his March 2010 claim, the Veteran indicated that in January 1961, he was assigned as a crewmember on a surveillance mission flying out of northern Japan when his plane was shot at by a MiG aircraft.  He indicated this caused a loss of engine power and the crew had to bail out over Japan.  He indicated he injured his left knee and was treated at Zama Army Hospital.  He reported that he now experiences nightmares, sleepless nights and anxiety.

Based on information provided by the Veteran in May 2010 that he was assigned to VQ-1 flying out of Atsugi Naval Air Station when his plane was shot at and he had to bail out, VA sent a PIES request to verify surveillance missions during the Veteran's military service.  In August 2011, a response was received from the Defense Personnel Records Information Retrieval System (DPRIS) indicating they had reviewed the command history from October 1, 1951 to September 30, 1961 for Fleet Air Reconnaissance One (VQ-1) and the history did not reveal an incident in which an aircraft was shot at and the crew forced to bail out in January 1961.  The 1961 command history for Naval Air Station Atsugi, Japan was also checked and the history did not document an incident in which an aircraft was shot down during that time period.

In December 2011, VA requested a PTSD examination for the Veteran through a private medical facility.  At the December 2011 examination, the Veteran initially indicated he did not participate in combat activities while in service.  However, later in the interview, he indicated he had been attached to the Office of Naval Intelligence (ONI) and was an assassin during service.  He told the examiner he had been in a war zone in late 1958 through 1960 as military intelligence and an assassin and during his war zone duty, he was engaged in combat activities.  He indicated his duties included killing people and he was not bothered by that at the time, but a few years ago, he woke up screaming from his sleep and told his wife that he killed people in the war.  The Veteran indicated a belief that after his duties were complete, he was trained to forget what he did and that his activities were still classified.  He indicated that he had a partner, although he had been unable to locate him or get information about him from the military.  

Regarding PTSD, the Veteran stated the symptoms began in 2009 as a result of exposure to hostile military action during the Vietnam conflict.  He told the examiner that he had been shot down and had service connected disabilities related that his injuries.  He indicated his last kill was on Christmas Eve in 1960 in Japan.  The Veteran indicated a mental health history beginning in 2009 when he was hospitalized and that he has been seeking treatment for mental health symptoms and alcohol dependence since that time.  He related that after discharge from the hospital in 2009, he was assessed with extreme depression and excessive alcohol use.  Regarding in-service stressors, the Veteran related that he was a Russian interpreter, and was on a reconnaissance mission.  His plane was shot down over the Sea of Japan and everyone on the plane was in the hospital after the bail out.  He reported refusing to bail out, but was talked into jumping out of the plane.  He indicated having been trained to parachute, but that he did not really know what he was doing and his knee was shattered.  In addition, he indicated he had several other traumatic experiences as an assassin, including the time he shot a man in the head on Christmas Eve.  The examiner found that these stressors met Criterion A for a diagnosis of PTSD in the DSM-IV because they related to the Veteran's fear of hostile military/terrorist activity.  The examiner reviewed only the Veteran's military enlistment examination, separation examination and DD-214, along with his statements in support of claim.  The examiner diagnosed PTSD, adjustment disorder with depressed mood and alcohol dependence in early remission.

In February 2012, following the request to the Joint Services Records Research Center (JSRRC), a Formal Finding on lack of information to corroborate stressors with a claim for service connection for PTSD was added to the claims file.  Review of JSRRC's response that there was no history of an incident in which an aircraft was shot at and the crew forced to bail out in January 1961, review of the Veteran's military personnel records and review of his service treatment records (STRs) did not confirm the stressor and it was determined that further attempts at confirmation would be futile.

In a June 2012 VA treatment record, the Veteran stated he was a spy in Navy and that he parachuted over Japan on January 21, 1961 and was taken to an Army hospital to have surgery on his knee.  He related spending 7 months in hospitals in Japan and subsequently in Bremerton, Washington and that the mission was classified.  He also indicated that while on a submarine mission in December 1960, he was on the bottom of the ocean for 24 hours being depth charged by Russians.  He also related that he was an assassin with the ONI and had killed people in Spain, Italy and Turkey.  He indicated he would be put on a plane and told where to go.  He indicated he and his partner, who he had failed to find, killed a man on Christmas Eve in Tokyo.  The treatment provider diagnosed PTSD with secondary depression and alcohol (ETOH) dependence.

At his hearing before the Board in April 2017, the Veteran's representative indicated the Veteran and his wife had gone to people in Congress and to the drug records group in Washington D.C. in an effort to try to corroborate what the Veteran would testify to at the hearing; however, they were unable to obtain any additional records.  The Veteran indicated that during service he was a Russian linguist doing overflights and sub tours and he was on an overflight heading back to the base of Atsugi in Japan when his plane was shot down by a MiG and crashed.  He indicated spending months in the hospital and no one ever saw the incident because his records were closed.  He indicated two people from Congress had tried to access his records, but were unsuccessful.  The Veteran indicated the incident happened in January 1961 and he had to have a knee replacement because of the wound he suffered.  The Veteran also indicated being an assassin with the naval Security group and terminating people who were double agents.  He indicated having killed a man on Christmas Eve in Japan and then going to Mass; he indicated that haunted him.  His wife testified that five or six years prior the Veteran had begun to have dreadful nightmares and went for psychiatric help.  He indicated telling her that he thought he killed a lot of people and had flashbacks of nightmares of things he had done while in the service.  

The Veteran's DD-214 indicates he was a Russian language interpreter and a radio operator.  The form does not indicate any combat activity or medals, decorations or awards that would indicate participation in combat during service.

The Veteran's personnel records demonstrate that the Veteran was assigned to the U.S. Naval Security Group in Kami Seya, Japan and commenced his tour of sea duty in December 1960.  On January 26, 1961, he was transferred to an Army Hospital.  In May 1961, he was transferred to a hospital in the United States.  There is no other indication of foreign service or any service in or flights to other countries, to include Spain, Italy or Turkey.  Notably, the records reflect that the Veteran was in Russian language school from November 1959 to October 1960 in the United States.  Although the Veteran received a cryptographic clearance in December 1958 for a top secret matter required in the performance of officially assigned duties, the personnel records do not indicate that the Veteran was engaged in any combat or classified missions during service. 

The Veteran's STRs indicate that he incurred a traumatic rupture of the medial meniscus of his left knee when he fell while playing ping-pong on base while off duty in Japan on January 25, 1961.  The Veteran was taken to Zama Hospital in acute distress being unable to walk on the left knee that was manifesting swelling and effusion in the joint.  It was indicated the Veteran remained hospitalized and underwent surgery on this knee in March 1961.  Thereafter, in May 1961, he was transferred to the Bremerton Hospital in the United States.
At a December 1995 VA examination given in connection with his claim for service connection for a left knee condition, the Veteran stated he injured the left knee in January 1961 while stationed in Japan when he slipped and fell in the barracks on base and twisted his left knee. 

Overall, the Board finds that the Veteran's statements regarding jumping out of a plane that was under fire in January 1961 and injuring his knee are not credible as treatment records at the time and post-service statements of the Veteran himself indicate injury on base that directly contradict his later statements.  The Board finds these earlier statements and medical records are much more probative and credible because they were closer in time to the event.  In addition, development regarding the command history of the plane he indicated being on did not show any indication of an incident over Japan requiring a bail out between December 1960 and January 1961.

Although the December 2011 examiner and June 2012 VA treatment provider diagnosed the Veteran with PTSD based on the Veteran's lay testimony of having bailed out of a plane under attack, such diagnosis lacks probative value because it was based on an inaccurate factual premise, i.e. that the Veteran injured his knee when shot down over Japan.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (conclusions based on an inaccurate factual premise lack probative value).  There was no indication that the examiner or the treatment provider reviewed the STRs that clearly demonstrate a January 1961 knee injury requiring hospitalization while playing ping pong or reviewed the Veteran's personnel records that do not indicate participation in combat activities.  The Board finds the Veteran's allegations of being an assassin for the ONI similarly questionable as his official personnel records indicate clearance in cryptography and that he was an interpreter and radio operator but not that he was engaged in secret, classified missions.  Notably, the Veteran told the December 2011 examiner that he was in a war zone from late 1958 to 1960 and engaged as an assassin in combat activities.  The personnel records directly contradict such statement showing that the Veteran was recruited in Washington state in July 1958 and transferred to California.  He was in language school in California from November 1959 to October 1960. 

Following review of the record, the Board finds that remand for an addendum opinion or new examination would not assist the Veteran's claim.  As set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006), an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Here, there is evidence of psychiatric treatment beginning in 2009, nearly 50 years after separation from service.  As to an event in service, there is no evidence of such event besides the Veteran's lay statements which have not been corroborated and are directly contradicted by evidence of record, to include service and personnel records, and personal statements made closer in time to service.  The Board finds that there is sufficient evidence to decide the case and that the criteria required to establish entitlement to service connection for PTSD have not been met because despite containing a diagnosis of PTSD, the evidence of record fails to verify the occurrence of the Veteran's claimed in-service stressors. 

Based on the above, the Board finds that the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


